DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (7/5/2022) amended claims 1, 2, 3, 6, 9, 11, 15, 16, 18 and 20; canceled claims 10 and 21 and added new claims 22 and 23.   
Claims 1-3, 5-9, 11-20, 22 and 23 are currently pending in this office action. 

Response to Arguments
Applicant arguments regarding rejection of claims 1-3, 5-9, 11-20, 22 and 23         under 35 USC 101 have been considered and found persuasive – i.e., an abstract idea, that determines whether a financial request is approved or rejected, integrated into a practical application based on the interactivity of a distributed network of devices that applies or uses the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Prior rejection of the claims under 35 USC 101 is hereby withdrawn.  (However, note rejections under 35 USC 112 below). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-20, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   Re independent claims 1, 11 and 16:  the last several claim limitations recite that a determination is made whether to terminate either a communication session between a first and second user device or access to a network of the first user device that is based on at least one of a first or second score.  However, a review of the specification indicates that a determination to terminate a communication session between two devices is based solely on having monitored device behavior and detected inappropriate activity after having established a communication session (see, e.g., at least paragraphs 3, 17-19, 75, fig 4).  Subsequent to having detected inappropriate activity, multiple actions could occur - e.g., terminate a communication session, provide a score for the device engaged in the inappropriate activity.  This score can then be used by other devices to screen users (devices) before granting a requested access.    In sum, rather than being based on a score (as asserted in the claims), the determination of whether to terminate a communication session between two devices appears to be based solely on detection of inappropriate activity, which is not claimed. 
    Further, the independent claims recite a decision to approve or reject a request is based on terminating or communicating the communication session or the access of the network by the first user device.  However, a review of the specification indicates that such action of approving or rejecting a request is based on, for example (whether a device is blacklisted (para 40), based on a composite score (determined by a trust platform)(para 40);information re a network to which devices are connected, a score for the network, scores of other devices on the network device location (paras 44, 46); a first score and a second score (para 84).  In sum, the specification does not explain how a determination about accepting or rejecting a request is based on terminating or maintaining the communication between a first and second user device or access of the network by the first user device. 
    Dependent claims 2, 3, 5-9, 22 and 23; claims 12-15 and claims 17-20 are similarly rejected because they do not cure the deficiencies of independent claims 1, 11 and 16, from which they respectively depend.  

                                         Cited Prior Art  
    The prior art made of record and not relied upon, yet considered pertinent to applicant's disclosure, is listed in attached form PTO-892:
Dave, Neisarg (U.S. 20200067944) – trust scores determined by multiple devices based on interactions with other devices on a network  
Amidon et al. (U.S. 8,726,344) - Methods, systems, and products are disclosed for measuring trust. A device is encountered. A trust score for the device is calculated and compared to a threshold. The threshold may be a minimum trust score associated with a function. If the calculated trust score equals or exceeds the threshold, then the function is executed. If the calculated trust score is less than the threshold, then the function is denied

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                                                                                                                                                                                                                    /JOSEPH W. KING/Primary Examiner, Art Unit 3696